DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 12 is objected to because of the following informalities:  line 4 of the claim appears to be missing “wherein” after the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US Patent Application Publication No. 2016/033686) (“Saito”).
Regarding Claim 12, Saito teaches a display device comprising: a layer of first wires (Figure 3, item 140/160), each of the first wires extends along a first direction (inherent in the 
Regarding Claim 13, Saito further teaches the first direction is perpendicular to the second direction (see Figure 3, note directions of 140/160 vs 150).
Regarding Claim 14, Saito further teaches the first wires are between the interlayer and a layer of third wires (see Figure 4, note 10 is between 11 and M1+M2).
Regarding Claim 15, Saito further teaches a first transistor comprises one of the third wires (see Figure 4, note DrTr contains 3).
Regarding Claim 16, Saito further teaches the one of the third wires comprises a gate electrode of the first transistor (see Figure 4, note 3 is in M1 and is the gate of DrTr).
Regarding Claim 17, Saito further teaches the one of the third wires comprises a source electrode of the first transistor (see Figure 4, note 7S is in M2 and is the source electrode of DrTr).
Regarding Claim 18, Saito further teaches the one of the third wires comprises a drain electrode of the first transistor (see Figure 4, note 7D is in M2 and is the drain electrode of DrTr).
Regarding Claim 19, Saito further teaches one of the second wires is electrically connected to the first transistor (see Figure 4, note connection of 9 to 7D and thus DrTr).
Regarding Claim 20, Saito further teaches the one of the second wires is a signal line (Figure 3, item 150, ¶0047).
Regarding Claim 21, Saito further teaches the one of the first wires is electrically connected to the first transistor (see Figure 4, note connection of 10 to 7D and thus DrTr).
Regarding Claim 22, Saito further teaches one of the first wires is electrically connected to a source-drain of the first transistor (see Figure 4, note connection of 10 to 7D and thus DrTr).
Regarding Claim 23, Saito further teaches the one of the first wires is a power supply line (¶0055).
Regarding Claim 24, Saito further teaches a light-emitting element (Figure 3, item 130) electrically connected to another source-drain of the first transistor (see Figure 3).
Regarding Claim 25, Saito further teaches another of the first wires is electrically connected to a second transistor (see Figure 3, note connection of 140 to SwTr).
Regarding Claim 26, Saito further teaches the another of the first wires is electrically connected to a gate electrode of the second transistor (see Figure 3, note connection of 140 to the gate of SwTr).
Regarding Claim 27, Saito further teaches the another of the first wires is a scan line (¶0047).
Regarding Claim 28, Saito further teaches the interlayer touches the layer of the first wires (see Figure 4, note 11 touches 10).
Regarding Claim 29, Saito further teaches the interlayer touches the layer of the second wires (see Figure 4, note 11 touches 9).
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, the Examiner notes the claim language is disclosed as indicted in the above rejection - Saito teaches a display device comprising: a layer of first wires (Figure 3, item 140/160), each of the first wires extends along a first direction (inherent in the .

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891